343 F.2d 175
UNITED STATES of America, Appellant,v.BARGE BOULDER, Appellee.
No. 21585.
United States Court of Appeals Fifth Circuit.
March 18, 1965.

Alan S. Rosenthal, Sherman L. Cohn, Samuel J. Heyman, Kathryn H. Baldwin, Attys., Dept. of Justice, Washington, D. C., John W. Douglas, Asst. Atty. Gen., Edward L. Shaheen, U. S. Atty., for appellant.
G. Allen Kimball, Lake Charles, La., for appellee, Jones, Kimball, Harper, Tete & Wetherill, Lake Charles, La., of counsel.
Before WHITAKER,* Senior Judge, and RIVES and JONES, Circuit Judges.
PER CURIAM:


1
The United States filed a libel in rem against the Barge Boulder charging oil pollution in violation of the Oil Pollution Act of June 7, 1924, 33 U.S.C. §§ 433, 434. After trial, the district court found in favor of the Barge Boulder and dismissed the libel on the merits. The United States moved for a new trial. In denying that motion the district court set forth its findings of fact and conclusions of law.1 The findings of fact are not clearly erroneous. See McAllister v. United States, 1954, 348 U.S. 19, 20, 75 S. Ct. 6, 99 L. Ed. 20; Roper v. United States, 1961, 368 U.S. 20, 23, 82 S. Ct. 5, 7 L. Ed. 2d 1; Guzman v. Pichirilo, 1962, 369 U.S. 698, 702, 82 S. Ct. 1095, 8 L. Ed. 2d 205. We agree with the conclusions of law.


2
The judgment of the district court is therefore


3
Affirmed.



Notes:


*
 Of the United States Court of Claims, sitting by designation


1
 Reported in 238 F. Supp. 748